 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Security Agreement”), dated as of this ___ day of
April, 2017, is executed by and between CODA OCTOPUS GROUP, INC., a Delaware
corporation (the “Debtor”), whose notice address is 7380 Sand Lake Road, Suite
500, Orlando, Florida 32819, and HSBC BANK USA, N.A., its successors and/or
assigns (the “Bank”), whose address is 2929 Walden Avenue, C-111, Depew New York
14043.

 

RECITALS

 

A.       Debtor has requested and Bank has agreed to make a loan (the “Loan”) to
Debtor, CODA OCTOPUS PRODUCTS, INC., a Delaware corporation, and CODA OCTOPUS
COLMEK, INC., a Utah corporation (individually and/or collectively, the
“Borrower”) as evidenced by that certain Promissory Note dated as of even date
herewith from Borrower in favor of Bank in the original principal amount of
$8,000,000.00 (as the same may be amended or modified from time to time, the
“Note”), which Note is secured, in part, by (i) this Security Agreement, (ii)
that certain Security Agreement dated of even date herewith from CODA OCTOPUS
PRODUCTS, INC., a Delaware corporation in favor of Bank, (iii) that certain
Security Agreement dated of even date herewith from CODA OCTOPUS COLMEK, INC., a
Utah corporation in favor of Bank, and (iv) all other documents executed in
connection with the Loan.

 

B.       As a condition to the Bank’s making the Loan to Debtor, the Bank
requires that the Debtor enter into this Security Agreement in order to secure
the obligations and performance of the Debtor under the Loan.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Debtor and the Bank hereby agree as follows:

 

AGREEMENTS:

 

Section 1        DEFINITIONS.

 

1.1       Defined Terms. For the purposes of this Security Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

 

“Affiliate” of the Bank shall mean (a) any entity which, directly or indirectly,
controls or is controlled by or is under common control with the Bank, and (b)
any entity administered or managed by the Bank, or an Affiliate or investment
advisor thereof and which is engaged in making, purchasing, holding or otherwise
investing in commercial loans. An entity shall be deemed to be “controlled by”
another entity if such other entity possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such entity
whether by contract, ownership of voting securities, membership interests or
otherwise.

 

“Bank Product Agreements” shall mean those certain cash management service
agreements entered into from time to time by an Obligor or any Subsidiary with
the Bank or any Affiliate of the Bank concerning Bank Products.

 

“Bank Product Obligations” shall mean all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by an Obligor or any
Subsidiary to the Bank or any Affiliate of the Bank pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.

 

 

   

 

“Bank Products” shall mean any service or facility extended to an Obligor or any
Subsidiary by the Bank or any Affiliate of the Bank, including: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Orlando, Florida.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

 

“Collateral” shall have the meaning set forth in Section 2.1 hereof.

 

“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
the Debtor or any Subsidiary, acknowledges the Liens of the Bank and waives any
Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Bank reasonable access to and
use of such real property following the occurrence and during the continuance of
an Event of Default to assemble, complete and sell any collateral stored or
otherwise located thereon.

 

“Default Rate” shall mean a per annum rate of interest equal to lesser of (i)
the “Interest Rate” (as defined in the Note) plus four percent (4.00%) per
annum, or (ii) the highest rate authorized by applicable law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

Page 2

   

 

“Event of Default” shall have the meaning set forth in Section 5 hereof.

 

“GAAP” shall mean generally accepted accounting principles consistently applied,
as adopted in the United States, and as amended from time to time.

 

“Hedging Agreements” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

 

“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, for the account of an Obligor.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates from time to time executed and delivered by an Obligor or any of
their Subsidiaries for the benefit of the Bank in connection with the
Obligations, and all amendments, restatements, supplements and other
modifications thereto.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties, condition
(financial or otherwise) or results of operations of an Obligor taken as a
whole, (b) a material impairment of the ability of an Obligor to perform any of
the Obligations under any of the Loan Documents, or (c) a material adverse
effect on (i) any substantial portion of the Collateral, (ii) the legality,
validity, binding effect or enforceability against an Obligor and its
Subsidiaries of any of the Loan Documents, (iii) the perfection or priority of
any Lien granted to the Bank under any Loan Document, or (iv) the rights or
remedies of the Bank under any Loan Document.

 

“Obligations” shall mean all loans, advances and other financial accommodations
of any Obligor, including, but not limited to, the Loan (as defined in Recital
“A” above), all interest accrued thereon (including interest which would be
payable as post-petition in connection with any bankruptcy or similar
proceeding, whether or not permitted as a claim thereunder), any fees due the
Bank under the Loan Documents, any expenses incurred by the Bank under the Loan
Documents and any and all other liabilities and obligations of any Obligor to
the Bank, including any reimbursement obligations of an Obligor in respect of
Letters of Credit and surety bonds, all Hedging Obligations of an Obligor which
are owed to the Bank or any Affiliate of the Bank, and all Bank Product
Obligations of an Obligor, all in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all renewals or
extensions thereof.

 

“Obligor” shall mean the Debtor, any guarantor, accommodation endorser, third
party pledgor, or any other party liable with respect to the Obligations.

 

Page 3

   

 

“Organizational Identification Number” means, with respect to Debtor, the
organizational identification number assigned to such Debtor by the applicable
governmental unit or agency of the jurisdiction of organization of such Debtor.

 

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in connection with
Capitalized Lease Obligations (and attaching only to the property being leased);
(c) Liens granted to the Bank hereunder and under the Loan Documents; and (d)
Liens referred to on Exhibit A attached hereto and made a part hereof,

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity. Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Debtor.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Florida
from time to time.

 

1.2       Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.

 

1.3       Other Interpretive Provisions.

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms. Whenever the context so requires, the
neuter gender includes the masculine and feminine, the single number includes
the plural, and vice versa, and in particular the word “Debtor” shall be so
construed.

 

(b)       Section and Schedule references are to this Security Agreement unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement.

 

Page 4

   

 

(c)       The term “including” is not limiting, and means “including, without
limitation”.

 

(d)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.

 

(e)       Unless otherwise expressly provided herein, (i) references to
agreements (including this Security Agreement and the other Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements and other modifications thereto, but only
to the extent such amendments, restatements, supplements and other modifications
are not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.

 

(f)       To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Security Agreement, the provisions of this
Security Agreement shall govern.

 

(g)       This Security Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

Section 2      SECURITY FOR THE OBLIGATIONS.

 

2.1       Security for Obligations. As security for the payment and performance
of the Obligations, Debtor does hereby pledge, assign, transfer, deliver and
grant to the Bank, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of Debtor, of any kind or description, tangible or intangible,
wheresoever located and whether now existing or hereafter arising or acquired,
including the following (all of which property, along with the products and
proceeds therefrom, are individually and collectively referred to as the
“Collateral”):

 

(a)       the property of Debtor, whether now existing or hereafter arising or
acquired, and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of Debtor’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of Debtor’s right, title and interest in and to all
computer software required to utilize, create, maintain and process any such
records or data on electronic media, identified and set forth as follows:

 

(i)       All Accounts and all Goods whose sale, lease or other disposition by
Debtor has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, any Debtor, or rejected or refused by an Account Debtor;

 

(ii)       All Inventory, including raw materials, work-in-process and finished
goods;

 

(iii)       All Goods (other than Inventory), including embedded software,
Equipment, vehicles, furniture and Fixtures;

 

Page 5

   

 

(iv)       All Software and computer programs, trademarks, patents, licensing
agreements and other General Intangibles;

 

(v)       All Securities, Investment Property, Financial Assets and Deposit
Accounts;

 

(vi)       All Chattel Paper, Electronic Chattel Paper, Instruments, Documents,
Letter of Credit Rights, all proceeds of letters of credit,
Health-Care-Insurance Receivables, Supporting Obligations, notes secured by real
estate, Commercial Tort Claims and General Intangibles, including Payment
Intangibles; and

 

(vii)       All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the
foregoing property, including all insurance policies and proceeds of insurance
payable by reason of loss or damage to the foregoing property, including
unearned premiums, and of eminent domain or condemnation awards.

 

Notwithstanding the foregoing, the Collateral shall not include the Equipment
described on Exhibit A attached hereto.

 

2.2       Possession and Transfer of Collateral. Debtor shall be entitled to
possession or use of the Collateral (other than Instruments or Documents
including Tangible Chattel Paper and Investment Property consisting of
certificated securities) and other Collateral required to be delivered to the
Bank pursuant to this Section 2. The cancellation or surrender of any promissory
note evidencing an Obligation, upon payment or otherwise, shall not affect the
right of the Bank to retain the Collateral for any other of the Obligations.
Debtor shall not sell, assign (by operation of law or otherwise), license, lease
or otherwise dispose of, or grant any option with respect to any of the
Collateral, except that Debtor may sell Inventory in the ordinary course of
business.

 

2.3       Financing Statements. Debtor shall, at the Bank’s request, at any time
and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Bank, for its own
benefit and as agent for its Affiliates, free and clear of all Liens and claims
and rights of third parties whatsoever, except Permitted Liens. Debtor hereby
irrevocably authorizes the Bank at any time, and from time to time, to file in
any jurisdiction any initial financing statements and amendments thereto without
the signature of Debtor that (a) indicate the Collateral (i) is comprised of all
assets of Debtor or words of similar effect, regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein, and (b) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
Debtor is an organization, the type of organization and any Organizational
Identification Number issued to Debtor, and (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of the real property to
which the Collateral relates. Debtor hereby agrees that a photogenic or other
reproduction of this Security Agreement is sufficient for filing as a financing
statement and Debtor authorizes the Bank to file this Security Agreement as a
financing statement in any jurisdiction. Debtor agrees to furnish any such
information to the Bank promptly upon request. Debtor further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Security Agreement. In addition, Debtor shall make appropriate entries on
its books and records disclosing the security interests of the Bank, for its own
benefit and as agent for its Affiliates, in the Collateral.

 

Page 6

   

 

2.4       Preservation of the Collateral. The Bank may, but is not required, to
take such actions from time to time as the Bank deems appropriate to maintain or
protect the Collateral. The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if the Bank takes such action as
Debtor shall reasonably request in writing which is not inconsistent with the
Bank’s status as a secured party, but the failure of the Bank to comply with any
such request shall not be deemed a failure to exercise reasonable care;
provided, however, the Bank’s responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Bank accords its own property,
and (ii) not extend to matters beyond the control of the Bank, including acts of
God, war, insurrection, riot or governmental actions. In addition, any failure
of the Bank to preserve or protect any rights with respect to the Collateral
against prior or third parties, or to do any act with respect to preservation of
the Collateral, not so requested by the Debtor, shall not be deemed a failure to
exercise reasonable care in the custody or preservation of the Collateral.
Debtor shall have the sole responsibility for taking such action as may be
necessary, from time to time, to preserve all rights of Debtor and the Bank in
the Collateral against prior or third parties. Without limiting the generality
of the foregoing, where Collateral consists in whole or in part of securities,
Debtor represents to, and covenants with, the Bank that Debtor has made
arrangements for keeping informed of changes or potential changes affecting the
securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and Debtor
agrees that the Bank shall have no responsibility or liability for informing
Debtor of any such or other changes or potential changes or for taking any
action or omitting to take any action with respect thereto.

 

2.5       Other Actions as to any and all Collateral. Within ten (10) days of
written notice from Bank, Debtor further agrees to take any other action
reasonably requested by the Bank to ensure the attachment, perfection and first
priority of, and the ability of the Bank to enforce, the security interest of
the Bank, for its own benefit and as agent for its Affiliates, in any and all of
the Collateral including (a) causing the Bank’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Bank to
enforce, the security interest of the Bank, for its own benefit and as agent for
its Affiliates, in such Collateral, (b) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the security interest of the
Bank, for its own benefit and as agent for its Affiliates, in such Collateral,
(c) obtaining governmental and other third party consents and approvals,
including any consent of any licensor, lessor or other Person obligated on
Collateral, (d) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Bank (provided, however, such waivers shall only
be required from the mortgagees and landlords of the Debtor’s main offices
located in Orlando, Florida, unless otherwise required by Bank in its sole and
absolute discretion), and (e) taking all actions required by the UCC in effect
from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction. Debtor
further agrees to indemnify and hold the Bank harmless against claims of any
Persons not a party to this Security Agreement concerning disputes arising over
the Collateral.

 

2.6       Collateral in the Possession of a Warehouseman or Bailee. If any of
the Collateral at any time is in the possession of a warehouseman or bailee,
Debtor shall promptly notify the Bank thereof, and shall promptly obtain a
Collateral Access Agreement.

 

2.7       Letter-of-Credit Rights. If any Debtor at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of such Debtor, such
Debtor shall promptly notify the Bank thereof and, upon the occurrence of an
Event of Default, at the request and option of the Bank, such Debtor shall,
pursuant to an agreement in form and substance satisfactory to the Bank, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Bank, for its own benefit and as agent for its
Affiliates, of the proceeds of any drawing under the letter of credit, or (ii)
arrange for the Bank, for its own benefit and as agent for its Affiliates, to
become the transferee beneficiary of the letter of credit, with the Bank
agreeing, in each case, that the proceeds of any drawing under the letter to
credit are to be applied as provided in this Security Agreement.

 

Page 7

   

 

2.8       Commercial Tort Claims. If any Debtor shall at any time hold or
acquire a Commercial Tort Claim, such Debtor shall immediately notify the Bank
in writing signed by such Debtor of the details thereof and grant to the Bank,
for its own benefit and as agent for its Affiliates, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Security Agreement, in each case in form and substance satisfactory to the Bank,
and shall execute any amendments hereto deemed reasonably necessary by the Bank
to perfect the security interest of the Bank, for its own benefit and as agent
for its Affiliates, in such Commercial Tort Claim.

 

2.9       Electronic Chattel Paper and Transferable Records. If any Debtor at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Debtor shall promptly notify the Bank thereof and, at the
request of the Bank, shall take such action as the Bank may reasonably request
to vest in the Bank control under Section 9-105 of the UCC of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Bank agrees with Debtor that the Bank will arrange,
pursuant to procedures satisfactory to the Bank and so long as such procedures
will not result in the Bank’s loss of control, for any Debtor to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to make
without loss of control.

 

Section 3        REPRESENTATIONS AND WARRANTIES.

 

Debtor makes the following representations and warranties to the Bank:

 

3.1       Debtor Organization and Name. Debtor is a corporation duly organized,
existing and in good standing under the laws of the State of Delaware, with full
and adequate power to carry on and conduct its business as presently conducted
and each of its Subsidiaries is validly existing and in good standing under the
laws of the jurisdiction of its incorporation. Debtor and each of its
Subsidiaries are duly licensed or qualified in all foreign jurisdictions wherein
the nature of its activities requires such qualification or licensing. The
Organizational Identification Number of Debtor is 2867192. The exact legal name
of each Debtor is as set forth in the first paragraph of this Security
Agreement, and each Debtor and its Subsidiaries currently do not conduct, nor
have they, during the last five (5) years, conducted business under any other
name or trade name.

 

3.2       Authorization. Debtor has full right, power and authority to enter
into this Security Agreement and to perform all of its duties and obligations
under this Security Agreement. The execution and delivery of this Security
Agreement and the other Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the articles of incorporation
or bylaws of Debtor. All necessary and appropriate action has been taken on the
part of Debtor to authorize the execution and delivery of this Security
Agreement.

 

Page 8

   

 

3.3       Validity and Binding Nature. This Security Agreement is the legal,
valid and binding obligation of Debtor, enforceable against Debtor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

3.4       Consent; Absence of Breach. The execution, delivery and performance of
this Security Agreement and any other documents or instruments to be executed
and delivered by Debtor in connection herewith, do not and will not (a) require
any consent, approval, authorization, or filings with, notice to or other act by
or in respect of, any governmental authority or any other Person (other than any
consent or approval which has been obtained and is in full force and effect);
(b) conflict with (i) any provision of law or any applicable regulation, order,
writ, injunction or decree of any court or governmental authority, (ii) the
articles of incorporation or bylaws of Debtor or any of its Subsidiaries, or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon Debtor or any of its
Subsidiaries or any of its respective properties or assets; or (c) require, or
result in, the creation or imposition of any Lien on any asset of any Debtor or
any of its Subsidiaries, other than Liens in favor of the Bank created pursuant
to this Security Agreement.

 

3.5       Ownership of Collateral; Liens. Debtor is the sole owner or has other
rights in all of the Collateral, free and clear of all Liens, charges and claims
(including infringement claims with respect to patents, trademarks, service
marks, copyrights and the like), other than Permitted Liens.

 

3.6       Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon any Debtor, or (b) would constitute an Event of
Default.

 

3.7       Security Interest. This Security Agreement creates a valid security
interest in favor of the Bank in the Collateral and, when properly perfected by
filing in the appropriate jurisdictions, or by possession or Control of such
Collateral by the Bank or delivery of such Collateral to the Bank, shall
constitute a valid, perfected, first-priority security interest in such
Collateral.

 

3.8       Place of Business. The principal place of business and books and
records of Debtor is set forth in the preamble to this Security Agreement, and
the location of all Collateral, if other than at such principal place of
business, is as set forth on the Debtor’s information certificates provided in
connection herewith, and Debtor shall promptly notify the Bank of any change in
such locations. Debtor will not remove or permit the Collateral to be removed
from such locations without the prior written consent of the Bank, except for
Inventory sold in the usual and ordinary course of the Debtor’s business.

 

3.9       Complete Information. This Security Agreement and all financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials and information heretofore or contemporaneously herewith
furnished in writing by Debtor to the Bank for purposes of, or in connection
with, this Security Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of Debtor to the
Bank pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the Bank
that any projections and forecasts provided by Debtor are based on good faith
estimates and assumptions believed by Debtor to be reasonable as of the date of
the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

 

Page 9

   

 

Section 4       AFFIRMATIVE COVENANTS.

 

4.1       Debtor Existence. Debtor shall at all times preserve and maintain (a)
its existence and good standing in the jurisdiction of its incorporation, and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect), and shall
at all times continue as a going concern in the business which the Debtor is
presently conducting.

 

4.2       Compliance With Laws. Debtor shall comply, and cause each Subsidiary
to comply, in all respects, including the conduct of its business and operations
and the use of the Collateral, with all applicable laws, rules, regulations,
decrees, orders, judgments, licenses and permits, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect.

 

4.3       Payment of Taxes and Liabilities. Debtor shall pay, and cause each
Subsidiary to pay, and discharge, prior to delinquency and before penalties
accrue thereon, all property and other taxes, and all governmental charges or
levies against it or any of the Collateral, as well as claims of any kind which,
if unpaid, could become a Lien on any of its property; provided that the
foregoing shall not require any Debtor or any Subsidiary to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any of the Collateral, such contest proceedings stay the
foreclosure of such Lien or the sale of any portion of the Collateral to satisfy
such claim.

 

4.4       Maintain Property. Debtor shall at all times maintain, preserve and
keep the Collateral, in good repair, working order and condition, normal wear
and tear excepted, and shall from time to time make all needful and proper
repairs, renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. Debtor shall permit
the Bank to examine and inspect such Collateral, at all reasonable times.

 

4.5       Maintain Insurance. Debtor shall at all times maintain, and cause each
Subsidiary to maintain, with insurance companies reasonably acceptable to the
Bank, such insurance coverage as may be required by any law or governmental
regulation or court decree or order applicable to it and such other insurance,
to such extent and against such hazards and liabilities, including credit
insurance maintained with a company acceptable to Bank, employers’, public and
professional liability risks, as is customarily maintained by companies
similarly situated, and shall have insured amounts no less than, and deductibles
no higher than, are reasonably acceptable to the Bank. Debtor shall furnish to
the Bank a certificate setting forth in reasonable detail the nature and extent
of all insurance maintained by the Debtor, which shall be reasonably acceptable
in all respects to the Bank. Debtor shall cause each issuer of an insurance
policy to provide the Bank with an endorsement (i) showing the Bank as loss
payee with respect to each policy of property or casualty insurance; and (ii)
providing that notice will be given to the Bank in accordance with industry
standard principles prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the existing insurance maintained by the Debtor, evidence of
which has been provided to Bank, has been approved by the Bank and is acceptable
in all respects, and Bank shall not require any changes to such insurance or
require any additional coverages other than to add Bank as mortgagee as to
casualty and additional insured as to liability coverage.

 

Page 10

   

 

In the event any Debtor either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by any Debtor hereunder, may, at any time
(but shall be under no obligation to so act), obtain and maintain such policies
of insurance and pay such premiums and take any other action with respect
thereto, which the Bank deems advisable. This insurance coverage (a) may, but
need not, protect any Debtor’s interests in such property, including the
Collateral, and (b) may not pay any claim made by, or against, any Debtor in
connection with such property, including the Collateral. Any Debtor may later
cancel any such insurance purchased by the Bank, but only after providing the
Bank with evidence that the Debtor has obtained the insurance coverage required
by this Section. If the Bank purchases insurance for the Collateral, the Debtor
will be responsible for the costs of that insurance, including interest and any
other charges that may be imposed with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the principal amount of the Loans owing hereunder.
The costs of the insurance may be more than the cost of the insurance the Debtor
may be able to obtain on its own.

 

4.6       Collateral Records. If requested in writing by Bank, Debtor shall keep
full and accurate books and records relating to the Collateral and shall mark
such books and records to indicate the Bank’s Lien in the Collateral including
placing a legend, in form and content acceptable to the Bank, on all Chattel
Paper (unless otherwise required by Bank, excluding certificates of title with
respect to vehicles owned by Debtor) created by the Debtor indicating that the
Bank has a Lien in such Chattel Paper.

 

Section 5        REMEDIES.

 

Upon the occurrence of an event of default under any of the Obligations or any
default in the payment or performance of any of the covenants, conditions and
agreements contained in this Security Agreement (an “Event of Default”), the
Bank shall have all rights, powers and remedies set forth in this Security
Agreement or the other Loan Documents or in any other written agreement or
instrument relating to any of the Obligations or any security therefor, as a
secured party under the UCC or as otherwise provided at law or in equity.
Without limiting the generality of the foregoing, the Bank may, at its option
upon the occurrence of an Event of Default, declare its commitments to the
Debtor to be terminated and all Obligations to be immediately due and payable,
or, if provided in the Loan Documents, all commitments of the Bank to the Debtor
shall immediately terminate and all Obligations shall be automatically due and
payable, all without demand, notice or further action of any kind required on
the part of the Bank. Debtor hereby waives any and all presentment, demand,
notice of dishonor, protest, and all other notices and demands in connection
with the enforcement of Bank’s rights under the Loan Documents, and hereby
consents to, and waives notice of release, with or without consideration, of any
Collateral, notwithstanding anything contained herein or in the Loan Documents
to the contrary; provided, however, the Bank shall give Debtor prompt notice of
the taking of any such Collateral. In addition to the foregoing:

 

5.1       Possession and Assembly of Collateral. The Bank may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Bank already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of the Debtor’s premises where
any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any of the Debtor’s premises without cost to the
Bank. At the Bank’s request, the Debtor will, at the Debtor’s sole expense,
assemble the Collateral and make it available to the Bank at a place or places
to be designated by the Bank which is reasonably convenient to the Bank and the
Debtor.

Page 11

   

 

5.2       Sale of Collateral. The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such sale.
Debtor acknowledges that the Bank may be unable to effect a public sale of all
or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. Debtor consents to any such private
sale so made even though at places and upon terms less favorable than if the
Collateral was sold at public sale. The Bank shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Bank may apply the
net proceeds, after deducting all costs, expenses, attorneys’ and paralegals’
fees incurred or paid at any time in the collection, protection and sale of the
Collateral and the Obligations, to the payment of the Obligations, returning the
excess proceeds, if any, to the Debtor. The Debtor shall remain liable for any
amount remaining unpaid after such application, with interest at the Default
Rate. Any notification of intended disposition of the Collateral required by law
shall be conclusively deemed reasonably and properly given if given by the Bank
at least ten (10) calendar days before the date of such disposition. Debtor
hereby confirms, approves and ratifies all acts and deeds of the Bank relating
to the foregoing, and each part thereof, and expressly waives any and all claims
of any nature, kind or description which it has or may hereafter have against
the Bank or its representatives, by reason of taking, selling or collecting any
portion of the Collateral. Debtor consents to releases of the Collateral at any
time (including prior to default) and to sales of the Collateral in groups,
parcels or portions, or as an entirety, as the Bank shall deem appropriate.
Debtor expressly absolves the Bank from any loss or decline in market value of
any Collateral by reason of delay in the enforcement or assertion or
nonenforcement of any rights or remedies under this Security Agreement.

 

5.3       Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, Debtor acknowledges and agrees that it is not commercially unreasonable
for the Bank (a) to fail to incur expenses reasonably deemed significant by the
Bank to prepare Collateral for disposition or otherwise to complete raw material
or work-in-process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Debtors and other Persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other Persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, including any warranties of
title, (k) to purchase insurance or credit enhancements to insure the Bank
against risks of loss, collection or disposition of Collateral or to provide to
the Bank a guaranteed return from the collection or disposition of Collateral,
or (l) to the extent deemed appropriate by the Bank, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Bank in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this section is to provide non-exhaustive
indications of what actions or omissions by the Bank would not be commercially
unreasonable in the Bank’s exercise of remedies against the Collateral and that
other actions or omissions by the Bank shall not be deemed commercially
unreasonable solely on account of not being indicated in this section. Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to the Debtor or to impose any duties on the Bank
that would not have been granted or imposed by this Security Agreement or by
applicable law in the absence of this section.

 

Page 12

   

 

5.4       UCC and Offset Rights. The Bank may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and the Bank, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees, and in such order of application as the Bank may, from time to
time, elect, any indebtedness of the Bank to any Obligor, however created or
arising, including balances, credits, deposits, accounts or moneys of such
Obligor in the possession, control or custody of, or in transit to the Bank.
Debtor, on behalf of itself and each Obligor, hereby waives the benefit of any
law that would otherwise restrict or limit the Bank in the exercise of its
right, which is hereby acknowledged, to appropriate at any time hereafter any
such indebtedness owing from the Bank to any Obligor.

 

5.5       Additional Remedies. The Bank shall have the right and power to:

 

(a)       instruct Debtor, at its own expense, to notify any parties obligated
on any of the Collateral, including any Account Debtors, to make payment
directly to the Bank of any amounts due or to become due thereunder, or, the
Bank may directly notify such obligors of the security interest of the Bank,
and/or of the assignment to the Bank of the Collateral and direct such obligors
to make payment to the Bank of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;

 

(b)       enforce collection of any of the Collateral, including any Accounts,
by suit or otherwise, or make any compromise or settlement with respect to any
of the Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

 

(c)       take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

 

(d)       extend, renew or modify for one or more periods (whether or not longer
than the original period) the Obligations or any obligation of any nature of any
other obligor with respect to the Obligations;

 

(e)       grant releases, compromises or indulgences with respect to the
Obligations, any extension or renewal of any of the Obligations, any security
therefor, or to any other obligor with respect to the Obligations;

 

Page 13

   

 

(f)       transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank’s nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;

 

(g)       vote the Collateral;

 

(h)       make an election with respect to the Collateral under Section 1111 of
the Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of any Debtor hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
any Debtor, any guarantor or other Person liable to the Bank for the
Obligations; and

 

(i)       at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Security
Agreement, the Loan Documents, or any of the other Obligations, or the Bank’s
rights hereunder, under the Obligations.

 

Debtor hereby ratifies and confirms whatever the Bank may do with respect to the
Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.

 

5.6       Attorney-in-Fact. Debtor hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as the Debtor’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Debtor’s name, place and stead, with
full power of substitution, to (i) take such actions as are permitted in this
Security Agreement, (ii) execute such financing statements and other documents
and to do such other acts as the Bank may require to perfect and preserve the
Bank’s security interest in, and to enforce such interests in the Collateral,
and (iii) carry out any remedy provided for in this Security Agreement,
including endorsing the Debtor’s name to checks, drafts, instruments and other
items of payment, and proceeds of the Collateral, executing change of address
forms with the postmaster of the United States Post Office serving the address
of the Debtor, changing the address of the Debtor to that of the Bank, opening
all envelopes addressed to the Debtor and applying any payments contained
therein to the Obligations. The Debtor hereby acknowledges that the constitution
and appointment of such proxy and attorney-in-fact are coupled with an interest
and are irrevocable. Debtor hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Security Agreement.

 

5.7       No Marshaling. The Bank shall not be required to marshal any present
or future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order. To the extent that it lawfully may, Debtor hereby agrees
that it will not invoke any law relating to the marshaling of collateral which
might cause delay in or impede the enforcement of the Bank’s rights under this
Security Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, Debtor hereby irrevocably waives the
benefits of all such laws.

 

Page 14

   

 

5.8       Application of Proceeds. The Bank will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Obligors. Any proceeds of any disposition by the Bank of all
or any part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 6.13 hereof.

 

5.9       No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. Debtor agrees that
in the event that any Debtor fails to perform, observe or discharge any of its
Obligations or liabilities under this Security Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

Section 6        MISCELLANEOUS.

 

6.1       Entire Agreement. This Security Agreement and the other Loan Documents
(i) are valid, binding and enforceable against the Debtor and the Bank in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Debtor and the Bank. No promises, either
expressed or implied, exist between the Debtor and the Bank, unless contained
herein or therein. This Security Agreement, together with the other Loan
Documents, supersedes all negotiations, representations, warranties,
commitments, term sheets, discussions, negotiations, offers or contracts (of any
kind or nature, whether oral or written) prior to or contemporaneous with the
execution hereof with respect to any matter, directly or indirectly related to
the terms of this Security Agreement and the other Loan Documents. This Security
Agreement and the other Loan Documents are the result of negotiations among the
Bank, the Debtor and the other parties thereto, and have been reviewed (or have
had the opportunity to be reviewed) by counsel to all such parties, and are the
products of all parties. Accordingly, this Security Agreement and the other Loan
Documents shall not be construed more strictly against the Bank merely because
of the Bank’s involvement in their preparation.

 

6.2       Amendments; Waivers. No delay on the part of the Bank in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Security Agreement or the other Loan Documents shall in any
event be effective unless the same shall be in writing and acknowledged by the
Bank, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

Page 15

   

 

6.3       WAIVER OF DEFENSES. DEBTOR, ON BEHALF OF ITSELF AND ANY GUARANTOR OF
ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH ANY DEBTOR MAY NOW HAVE OR HEREAFTER MAY
HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS SECURITY AGREEMENT. PROVIDED
THE BANK ACTS IN GOOD FAITH, DEBTOR RATIFIES AND CONFIRMS WHATEVER THE BANK MAY
DO PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTOR.

 

6.4       FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF BROWARD COUNTY, THE STATE OF FLORIDA OR IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF FLORIDA; PROVIDED THAT NOTHING IN THIS
SECURITY AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. DEBTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF BROWARD
COUNTY, STATE OF FLORIDA AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE. DEBTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF FLORIDA. DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

 

6.5       WAIVER OF JURY TRIAL. THE BANK AND DEBTOR, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND ANY DEBTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTOR.

 

6.6       Assignability. The Bank may at any time assign the Bank’s rights in
this Security Agreement, the other Loan Documents, the Obligations, or any part
thereof and transfer the Bank’s rights in any or all of the Collateral, and the
Bank thereafter shall be relieved from all liability with respect to such
Collateral. This Security Agreement shall be binding upon the Bank and Debtor
and their respective legal representatives and successors. All references herein
to the Debtor shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Debtor” shall
be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.

 

Page 16

   

 

6.7       Binding Effect. This Security Agreement shall become effective upon
execution by the Debtor and the Bank. If this Security Agreement is not dated or
contains any blanks when executed by the Debtor, the Bank is hereby authorized,
without notice to the Debtor, to date this Security Agreement as of the date
when it was executed by the Debtor, and to complete any such blanks according to
the terms upon which this Security Agreement is executed.

 

6.8       Governing Law. This Security Agreement shall be delivered and accepted
in and shall be deemed to be a contract made under and governed by the internal
laws of the State of Florida (but giving effect to federal laws applicable to
national banks) applicable to contracts made and to be performed entirely within
such state, without regard to conflict of laws principles.

 

6.9       Enforceability. Wherever possible, each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

6.10       Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Security Agreement and in the performance and
observance by the Debtor of each covenant, agreement, provision and term of this
Security Agreement.

 

6.11       Counterparts; Facsimile Signatures. This Security Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Security Agreement. Receipt of an executed signature page to this Security
Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Bank shall be deemed to be originals thereof.

 

6.12       Notices. Except as otherwise provided herein, Debtor waives all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 

If to the Debtor: 7380 Sand Lake Road, Suite 500   Orlando, Florida 32819     If
to the Bank: HSBC BANK USA, N.A.   2929 Walden Avenue, C-111   Depew, New York
14043   Attention: Commercial Banking

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Debtor in any
case shall entitle the Debtor to any other or further notice or demand in
similar or other circumstances.

 

Page 17

   

 

6.13       Costs, Fees and Expenses. The Debtor shall pay or reimburse the Bank
for all reasonable costs, fees and expenses incurred by the Bank or for which
the Bank becomes obligated in connection with the enforcement of this Security
Agreement, including reasonable attorneys’ fees and time charges of counsel to
the Bank; search fees, costs and expenses; and all taxes payable in connection
with this Security Agreement. In furtherance of the foregoing, the Debtor shall
pay any and all stamp and other taxes, UCC search fees, filing fees and other
costs and expenses in connection with the execution and delivery of this
Security Agreement and the other Loan Documents to be delivered hereunder, and
agrees to save and hold the Bank harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such costs and expenses. That portion of the Obligations consisting of
costs, expenses or advances to be reimbursed by the Debtor to the Bank pursuant
to this Security Agreement or the other Loan Documents which are not paid on or
prior to the date hereof shall be payable by the Debtor to the Bank on demand.
If at any time or times hereafter the Bank: (a) employs counsel for advice or
other representation (i) with respect to this Security Agreement or the other
Loan Documents, (ii) to represent the Bank in any litigation, contest, dispute,
suit or proceeding or to commence, defend, or intervene or to take any other
action in or with respect to any litigation, contest, dispute, suit, or
proceeding (whether instituted by the Bank, the Debtor, or any other Person in
any way or respect relating to this Security Agreement, or (iii) to enforce any
rights of the Bank against the Debtor or any other Person under of this Security
Agreement; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under this Security Agreement, the costs
and expenses incurred by the Bank in any manner or way with respect to the
foregoing, shall be part of the Obligations, payable by the Debtor to the Bank
on demand.

 

[CONTINUES ON THE FOLLOWING PAGE]

 

Page 18

   

 

IN WITNESS WHEREOF, the Debtor and the Bank have executed this Security
Agreement as of the date first above written.

 

  DEBTOR:     CODA OCTOPUS GROUP, INC., a Delaware corporation       By:      
Mike Midgley, Acting Chief Financial Officer     BANK:     HSBC BANK USA, N.A  
    By:       Joseph A. Davis, Senior Vice President

 

Page 19

   

 

STATE OF FLORIDA )   ) SS: COUNTY OF _____________ )

 

The foregoing instrument was acknowledged before me this ____ day of April,
2017, by Mike Midgley, as Acting Chief Financial Officer of CODA OCTOPUS GROUP,
INC., a Delaware corporation, on behalf of the corporation, who is personally
known to me or who has produced a _______________________ identification, and
who did take an oath.

 

  _________________________________________________     Print or Stamp
Name: _______________________________     Notary Public, State of Florida    
Commission No.:___________________________________     My Commission
Expires:_____________________________  

 

STATE OF FLORIDA )   ) SS: COUNTY OF _____________ )

 

The foregoing instrument was acknowledged before me this ______ day of April,
2017, by Joseph A. Davis, as Senior Vice President of HSBC BANK USA, N.A., on
behalf of the bank. He is known to me personally or has produced a driver’s
license as identification.

 



  _________________________________________________     Print or Stamp
Name: _______________________________     Notary Public, State of Florida    
Commission No.:___________________________________     My Commission
Expires:_____________________________  

 

Page 20

   

 

Exhibit A

 

Permitted Liens

 

Page 21

   

 



 